IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1698
                             Filed August 19, 2015


IN RE THE MARRIAGE OF KELLY KIRK RICHARDS
AND VALORIE JEAN RICHARDS

Upon the Petition of
KELLY KIRK RICHARDS,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
VALORIE JEAN RICHARDS,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Lee (North) County, Michael J.

Schilling, Judge.



       A husband appeals, and a wife cross-appeals, from spousal support and

property distribution provisions of a dissolution decree.      AFFIRMED AS

MODIFIED ON APPEAL; AFFIRMED ON CROSS-APPEAL.




       Jennifer E. Klever-Kirkman of Robberts, Kirkman & Engler, L.L.L.P.,

Burlington, for appellant.

       Frank J. Nidey of Nidey Erdahl Tindal & Fisher, P.L.C., Cedar Rapids, for

appellee.



       Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                        2


DOYLE, J.

      Kelly Richards appeals the spousal support provisions of the decree

dissolving his marriage to Valorie Richards. Valorie cross-appeals a property

distribution provision of the decree. We affirm as modified on appeal and affirm

on cross-appeal.

I.    Background Facts and Proceedings

      Kelly and Valorie married in 1998 and divorced in 2014. They have no

minor children.

      At the time of trial, Kelly was fifty-four years old. He is a high school

graduate and has worked as an over-the-road truck driver for Wal-Mart for over

twenty-two years. Kelly earns between $75,000 and $81,000 per year, including

bonuses for safety and longevity. Wal-Mart also provides Kelly with an employee

benefits package, including medical insurance and a retirement program. Kelly is

generally in good health. Kelly lives in the marital home in Donnellson.

      Valorie was sixty-three years old at the time of trial. She has an associate

of arts degree and a bachelor of science degree. She worked as a social worker

from 1996 to 1999, when she left that employment to spend time caring for

Kelly’s now-adult children.   Valorie’s social work licensure has since lapsed.

From 2005 to 2008, Valorie worked as a teacher at a denominational school.

She then worked as a retail store clerk from about 2008 to 2013. That position

required Valorie to do some lifting and be on her feet up to seven hours a day,

which usually left her exhausted at the end of the day.           Valorie left this

employment when the parties separated in August 2013, and she relocated to

Wellman where she lives with her adult son and his family. She helps prepare
                                           3


meals and takes care of the grandchildren.             Valorie has several medical

conditions that affect her employability, including arthritis, conditions consistent

with fibromyalgia, anxiety, instability in her left knee, and neuropathy in her feet

caused by her treatment for breast cancer in 2005.

        Kelly filed a petition for dissolution of marriage in August 2013.         The

district court entered an order on temporary matters, ordering Kelly to pay Valorie

$1200 per month in temporary spousal support and $2000 of Valorie’s attorney

fees.

        The district court entered a decree dissolving the parties’ marriage in

September 2014. The parties had entered a pretrial stipulation which essentially

resolved the issues of distribution of property with the exception of the equity in

the marital home—they agreed on the value of the home ($150,000), but

disputed what credit, if any, Kelly would receive for premarital funds he

contributed to the purchase of the home. The court approved the settlement and

adopted its provisions in the decree. The pretrial stipulation resulted in Valorie

receiving half of Kelly’s 401k (after a credit to Kelly for his premarital contribution)

and Kelly making a personal property equalization payment to Valorie in the

amount of $23,500.

        The court credited Kelly with a “premarital contribution” of $73,500, and

accordingly ordered Kelly be awarded the first $73,500 of equity from the marital

home. The court divided the remaining equity in the home ($76,500) equally

between the parties, and ordered Kelly to make an equalization payment to

Valorie in the amount of $38,250 (resulting in a total equalization payment from

Kelly to Valorie of $61,750).
                                         4


       The court ordered Kelly to pay spousal support to Valorie in the amount of

$1500 per month until Kelly reached age sixty-six years ten months, and $525

per month thereafter until the death of either party or Valorie remarried. The

court ordered each party to pay their own attorney fees.

       Kelly appeals, challenging the amount and duration of his spousal support

obligation.   Valorie cross-appeals, challenging the amount of premarital

contribution credit the court awarded to Kelly. Additional facts will be set forth

below as relevant to these issues.

II.    Standard of Review

       We review this equity action involving the dissolution of a marriage de

novo. Iowa R. App. P. 6.907; In re Marriage of McDermott, 827 N.W.2d 671, 676

(Iowa 2013). Accordingly, we examine the entire record and decide anew the

legal and factual issues properly presented and preserved for our review.

McDermott, 827 N.W.2d at 676. We give weight to the findings of the district

court, particularly concerning the credibility of witnesses; however, those findings

are not binding upon us. Id.; see also Iowa R. App. P. 6.904(3)(g). Only when

there has been a failure to do equity will we disturb the district court’s ruling.

McDermott, 827 N.W.2d at 676.

III.   Spousal Support

       On appeal, Kelly challenges the district court’s award of spousal support

to Valorie, claiming it is inequitable under the circumstances of this case. He

takes issue with the “large” amount and “excessive” duration of support ordered

by the court. Kelly requests the decree be modified to require him to pay Valorie

“rehabilitative support of $500 per month for a period of five years.”
                                            5


       Spousal support is not an absolute right—it depends upon the

circumstances of a particular case. In re Marriage of Schenkelberg, 824 N.W.2d
481, 486 (Iowa 2012).        “[P]rior cases are of little value in determining the

appropriate alimony award.” In re Marriage of Becker, 756 N.W.2d 822, 825

(Iowa 2008). A district court has considerable latitude when making an award of

spousal support. Schenkelberg, 824 N.W.2d at 486. We will disturb the court’s

ruling only when there has been a failure to do equity. Id.

       The amount of spousal support is to be calculated equitably based upon

all the factors contained in Iowa Code section 598.21A(1) (2013).1 Here, the

district court specifically discussed factors under section 598.21A of particular

importance in this case including the length of the parties’ marriage (sixteen

years), ages and health of the parties, property division, earnings and earning


1
  These include:
       a. The length of the marriage.
       b. The age and physical and emotional health of the parties.
       c. The distribution of property made pursuant to section 598.21.
       d. The educational level of each party at the time of marriage and at the
       time the action is commenced.
       e. The earning capacity of the party seeking maintenance, including
       educational background, training, employment skills, work experience,
       length of absence from the job market, responsibilities for children under
       either an award of custody or physical care, and the time and expense
       necessary to acquire sufficient education or training to enable the party to
       find appropriate employment.
       f. The feasibility of the party seeking maintenance becoming self-
       supporting at a standard of living reasonably comparable to that enjoyed
       during the marriage, and the length of time necessary to achieve this
       goal.
       g. The tax consequences to each party.
       h. Any mutual agreement made by the parties concerning financial or
       service contributions by one party with the expectation of future
       reciprocation or compensation by the other party.
       i. The provisions of an antenuptial agreement.
       j. Other factors the court may determine to be relevant in an individual
       case.
Iowa Code § 598.21A.
                                         6


capacities of the parties, tax consequences, and feasibility of self-sufficiency, and

noted it had considered all the remaining factors “even if not specifically

discussed.”

       Valorie was sixty-three at the time of trial, and has several medical

conditions that affect her employability. We agree with the court’s assessment

that Valorie’s ability to do manual work of the type she performed at her last job

as a retail store clerk is “compromised by her physical condition.” We also agree

Valorie’s age and “long absence” from social work “seriously diminish[ ]” her

opportunities in that profession.

       Although Valorie will need to find some type of work—even if only part-

time—to enable her to enjoy a lifestyle similar to that which the parties enjoyed

during their sixteen-year marriage, the fact remains that Valorie is dependent

upon Kelly for support. Kelly is able to provide support and it is equitable for him

to do so. He was fifty-four years old at the time of trial, in good health, and has

been steadily employed in the same position for over twenty-two years. Kelly

earns approximately $80,000 per year, including bonuses and other benefits.

       Kelly claims the court failed to properly consider the effect of the property

distribution upon Valorie’s need for support and his ability to pay.             We

acknowledge Kelly will likely have to take out a mortgage on his home to make

an equalization payment to Valorie. Valorie is currently living with her adult son

and his family and enunciated her desire to funnel that money toward purchasing

her own home. As will be discussed more below, Kelly will retain a large portion

of the equity in the home, even after the equalization payment is made to Valorie.
                                          7


       We further observe Kelly underestimates his net monthly income by nearly

$2000.   Kelly’s Exhibit 1, a collection of paystubs, shows that in the month

preceding the dissolution trial, Kelly’s “net pay” was $5578.80.        Even taking

Kelly’s estimated monthly expenses of $3719.52—a number which includes

Kelly’s estimated expense for a “new mortgage obligation” he presumes he will

have—this would leave Kelly an excess of $359.28 after he paid Valorie $1500 in

spousal support.

       After considering all the facts and circumstances of this case, and after

taking into consideration all appropriate factors, we find the district court’s

spousal support award of $1500 per month, although generous, is equitable. We

therefore affirm the amount of the spousal support award.

       We next consider the duration of the award. The district court ordered:

“Kelly’s obligation to pay alimony shall terminate upon the death of either party.

Finally, there shall be a presumption that alimony will terminate if Valorie

remarries.”    Lifetime alimony awards are typically reserved for long-term

marriages, i.e., those marriages lasting twenty or more years. See In re Marriage

of Gust, 858 N.W.2d 404, 410-12 (Iowa 2015). “[T]he shorter the marriage, the

less likely a court is to award traditional spousal support.” Id. at 410. The district

court characterized the parties’ sixteen-year marriage as a “medium-length

marriage,” nevertheless, the court awarded lifetime spousal support to Valorie.

       We agree this was not a long-term marriage. After considering all the

facts and circumstances of this case, and after taking into consideration all

appropriate factors, we find the lifetime award of spousal support is inappropriate

as it fails to do equity. We conclude the spousal support award should terminate
                                           8


when Kelly reaches age sixty-six years and ten months or retires, whichever

occurs later.2 We therefore modify the decree to provide that the spousal award

shall terminate when Kelly reaches age sixty-six and ten months or retires

(whichever is later), or upon the death of either party or Valorie’s remarriage if

either occurs prior to the time Kelly reaches age sixty-six and ten months or

retires.

IV.    Premarital Contribution

       On cross-appeal, Valorie challenges the premarital contribution credit of

$73,500 of equity from the marital home the court awarded to Kelly, which the

court based upon Kelly’s contribution of the proceeds from the sale of his

premarital home and the proceeds from the sale of his Wal-Mart stock into the

parties’ purchase of the marital home. Valorie claims that equity in the home

allocated to Kelly was a marital asset that should be split between the parties,

and she requests the court modify the decree to award her “an additional

$36,750 property award.”

       Iowa Code section 598.21(5) requires the court to divide “all property,

except inherited property or gifts received by one party” equitably between the

parties.   “This broad declaration means the property included in the divisible

estate includes not only property acquired during the marriage by one or both of

the parties, but property owned prior to the marriage by a party.” In re Marriage




2
  Retirement may trigger termination of alimony, even in cases of long-term marriages
where traditional alimony is found to be appropriate. Gust, 858 N.W.2d at 414 (“There is
also authority for the proposition that traditional spousal support may terminate upon
reaching retirement.”).
                                          9

of Schriner, 695 N.W.2d 493, 496 (Iowa 2005) (citing Brainard, 523 N.W.2d at

616).

        In other words, premarital property is not set aside like gifted and inherited

property. See Fennelly, 737 N.W.2d at 102; In re Marriage of Miller, 552 N.W.2d
460, 465 (Iowa Ct. App. 1996).          The district court should not separate a

premarital asset from the divisible estate and automatically award it to the

spouse who owned it prior to the marriage. See Fennelly, 737 N.W.2d at 102; In

re Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006).            Rather, property

brought into the marriage by a party is merely a factor among many to be

considered under section 598.21(5). See Schriner, 695 N.W.2d at 496. “This

factor may justify full credit, but does not require it.” Miller, 552 N.W.2d at 465.

Other factors under section 598.21(5) include the length of the marriage,

contributions of each party to the marriage, the age and health of the parties,

each party’s earning capacity, and any other factor the court may determine to be

relevant to any given case. See Fennelly, 737 N.W.2d at 102.

        At trial, the parties agreed on the value of the marital home ($150,000),

but disputed what credit, if any, Kelly would receive for premarital funds he

contributed to the purchase of the home.          The court credited Kelly with a

“premarital contribution” of $73,500, and accordingly ordered Kelly be awarded

the first $73,500 of equity from the marital home. The parties agreed the value of

Kelly’s Wal-Mart stock in 1998 before he cashed it out and used the proceeds

toward the marital home was $31,744.23. And at trial, Valorie agreed some

$30,000 of the proceeds from the sale of Kelly’s premarital home went to pay off

a loan they used to purchase the marital home. Valorie further testified she
                                         10


received approximately $5000 in proceeds from the sale of her premarital home,

which she used to pay off a car Kelly purchased her for Christmas. We further

observe the court divided the remaining equity in the home ($76,500) equally

between the parties, and ordered Kelly to make an equalization payment to

Valorie in the amount of $38,250 (resulting in a total equalization payment from

Kelly to Valorie of $61,750).

         Under these circumstances, considering the applicable factors set forth in

section 598.21(5) as well as the personal property equalization payment

stipulated to by the parties, we believe the court’s decision to credit Kelly for his

premarital contribution to the marital home was equitable. We affirm on this

issue.

V.       Conclusion

         We affirm as modified on appeal and affirm on cross-appeal. Costs are

assessed equally between the parties.

         AFFIRMED AS MODIFIED ON APPEAL; AFFIRMED ON CROSS-

APPEAL.